Acknowledgments
1. 	Applicant’s amendment, filed on 8 February 2013 is acknowledged.  Accordingly new claims 21-40 has been added.
2.	Claims 1-20 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220813, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claims 21-40 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
6.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this Examiner’s amendment was given in a telephonic interview with Hussein Akhavannik (USPTO Registration No. 59,347) on or about 8/12/2022.
8.	 The Application has been amended one (1) time as follows:
	1.-20. (Cancelled)


21. (New) A computer-implemented method of verifying a client device, the method comprising:
obtaining, by the client device, first data,
	wherein the first data is partly based on a user information characteristic, and
	wherein the client device comprises a user interface and an authentication component;
providing, by the client device, a random number;
combining, by the client device, the first data with the random number;
generating, by the authentication component, a commitment based on the combined first data and random number;
sending, by the client device to a verification system, the generated commitment without disclosing the random number to the verification system;
receiving, by the verification system, documentation provided by a user;
verifying, by the verification system and using the documentation provided by the user, the generated commitment by performing a non-interactive zero-knowledge (ZK) proof with the client device;
publishing, based on the verification of the generated commitment, the commitment to a blockchain;
retrieving, by a requesting system, the published commitment from the blockchain; and
broadcasting, by the requesting system, the commitment.

22. (New) The method of claim 21, wherein publishing the commitment to the blockchain comprises adding a block to the blockchain.

23. (New) The method of claim 22, wherein the block is added to the blockchain in sequence with one or more other commitments published during a time window.

24. (New) The method of claim 21, wherein the blockchain is a tamper-resistant ledger comprising a chronological ordering of a plurality of blocks.

25. (New) The method of claim 21, wherein the non-interactive ZK proof is a zero-knowledge succinct non-interactive argument of knowledge (ZKSNARK).

26. (New) The method of claim 21, wherein the client device is configured to engage with the requesting system in a secure multiparty computation (SMC), the method further comprising:
providing, by the client device, the random number to the SMC;
obtaining, by the requesting system and from the blockchain, the commitment;
submitting, by the requesting system, the commitment into another non-interactive ZK proof with the client device; and
determining, via the other non-interactive ZK proof, that one or more computations performed using the random number and the commitment indicate a correspondence.

27. (New) The method of claim 26, wherein the SMC is performed between the client device and the requesting system without involving a third party.

28. (New) The method of claim 26, wherein the SMC is performed between the client device and the requesting system without transferring tokens.

29. (New) The method of claim 26, wherein the SMC is integrated into the blockchain.

30. (New) The method of claim 21, further comprising posting, by the requesting system to the blockchain, a request pertaining to an advertisement, survey, royalty scheme, loyalty scheme, or auction.

31. (New) The method of claim 30, further comprising sending, by the client device to the requesting system, a response to the request in exchange for one or more tokens associated with the blockchain.

32. (New) The method of claim 31, wherein the response comprises an answer to the request.

33. (New) The method of claim 30, wherein the request is associated with a predetermined number of tokens associated with the blockchain.

34. (New) The method of claim 21, further comprising receiving, by the client device and in response to the verified generated commitment, one or more tokens associated with the blockchain.

35. (New) The method of claim 21, wherein generating the commitment based on the combined first data and random number comprises using elliptic curve scalar multiplication.

36. (New) The method of claim 21, wherein the commitment is published to the blockchain based on an account name associated with the user.

37. (New) The method of claim 21, wherein the commitment is published to the blockchain based on an account name associated with the verification system.

38. (New) The method of claim 21, wherein the user information characteristic comprises a demographic characteristic of the user.

39. (New) The method of claim 21, wherein the documentation provided by the user is at least one of a driver's license, an employee badge, a birth certificate, or a passport.

40. (New) The method of claim 21, wherein the verification system is associated with a governmental organization or an employer of the user.


Reasons for Allowance
9.	Claims 21-40 are allowed.
10.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2019/0229890 to Brehmer et al.,) which discloses various embodiments provide for data object collection, management, tracking, or control with a blockchain. In particular, some embodiments collect, manage, track, or control one or more data objects between two or more nodes, where each node is associated with a particular user and each particular user controls their respective data objects through their associated node. A node associated with a particular user can effectively serve as a computer container for storing data objects associated with the particular user, and further for supporting one or more functions (e.g., collection, management, tracking, or control functions) with respect to the data objects associated with the particular user.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 21, specifically the combination of steps of: publishing, based on the verification of the generated commitment, the commitment to a blockchain; retrieving, by a requesting system, the published commitment from the blockchain; and
broadcasting, by the requesting system, the commitment, as recited in claim 21.  Moreover, the missing claimed elements from Brehmer are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Brehmer disclosures because it is not common to: publishing, based on the verification of the generated commitment, the commitment to a blockchain; retrieving, by a requesting system, the published commitment from the blockchain; and broadcasting, by the requesting system, the commitment.  Hence, the claims are allowable over the cited prior art.  Dependent claims 22-40 are also allowable for the same reason(s) described above.

11.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        Saturday, August 13, 2022